EXHIBIT CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18U.S.C. SECTION 1350 In connection with the Quarterly Report of Hague Corp. (the "Company") on Form 10-Q for the period ending December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Brian Lukian, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. By: /s/BRIAN LUKIAN Brian Lukian, Chief Financial Officer February 22, 2010
